

Exhibit 10.33




bpinewlogo2a01a02.jpg [bpinewlogo2a01a02.jpg]


June 29, 2016


Anurag Malik
2271 Goldenrod Lane
San Ramon, CA 94582


Re: Offer of Employment


Dear Anurag Malik,
Congratulations, Bridgepoint Education is pleased to offer you the position of
Chief Information Officer, effective August 2016. This position is located at
13480 Evening Creek Drive North, San Diego, California 92128.


You will receive a copy of the Bridgepoint Education (THE COMPANY) employee
handbook and will be subject to all of the provisions of this handbook. You will
also be required to sign an acknowledgment of receipt of the handbook.


Should you accept this job offer, you will be eligible to receive the following:


Base Salary:  You will be paid in bi-weekly installments equivalent to
$310,000.00 on an annual basis, subject to deductions for taxes and other
withholdings as required by law.


Performance Bonus Program: You are eligible to participate in the 2016
Bridgepoint Education Performance Bonus Program. This is an annual plan and your
bonus target will be 40% of your annual salary. Your actual bonus payout may
vary based on the achievement of THE COMPANY financial and quality goals.
Eligibility to participate begins on the first day of the first full quarter
after hire. You must be employed on the day that Performance Bonuses are paid
out. The Performance Bonus is not part of the employee’s base pay and is
considered taxable income. The Performance Bonus is subject to change or
termination at management’s discretion.


Travel Allowance: You are eligible to receive a $40,000.00 travel allowance
subject to deductions for taxes and other withholdings as required by law for
the first 12 months of your employment.


Equity Grants: You are eligible to receive grants under the 2009 Stock Incentive
Plan as an employee of THE COMPANY. You will receive an initial grant with a
value of $320,000.00 in the form of RSUs with a 2 year vest schedule. Equity
grants will be recommended for you annually thereafter by THE COMPANY
commensurate with your level and position within the organization. For the CIO
role, annual equity grants have historically been in the range of
$250,000-$320,000.


Benefits:  You are eligible to participate in the standard benefits available to
THE COMPANY’s full-time employees.  Currently, the standard benefits include the
following:
     • 401(k) Retirement Account and Employee Stock Purchase Plan
     • Health, dental, life and disability insurance - coverage begins on the
first day of the month following
the date of hire.
     • Flexible Spending Account
     • Health and Wellness Program
     • Sick Leave and Accrued Vacation 





--------------------------------------------------------------------------------




     • Eleven (11) paid Company Holidays
     • Corporate Discount Partnerships


Terms of Employment:  Your employment with THE COMPANY is "at will" meaning that
you are not employed for any specific period of time.  Your employment can be
terminated with or without cause and with or without notice, at any time, at the
option either of THE COMPANY or you. The at-will nature of your employment
relationship may not be modified except in a writing signed by both the
President of THE COMPANY and you.  This constitutes the entire understanding
regarding the at-will nature of your employment.


Arbitration:  Binding arbitration of disputes, rather than litigation in courts,
provides an effective means for resolving issues arising in or from an
employment situation.  The Company and employee agree to utilize binding
arbitration to resolve all disputes that may arise out of the employment
context.


No Use of Confidential Information:  THE COMPANY is extending this offer due to
your skills and abilities and not due to any information you might possess
regarding current or former employers.  If you accept this offer, keep in mind
that you may not bring to THE COMPANY, disclose to THE COMPANY or use in the
performance of your duties for THE COMPANY any confidential information, trade
secrets, documents or materials from any other employer.


Non-Compete Agreement:  You confirm by accepting this offer and working for THE
COMPANY in the position described above, you will not be breaching any previous
agreements with prior employers.  Please attach all agreements you have entered
into with any prior employers relating to confidentiality, including, any
non-disclosure, non-competition, and non-solicitation agreements or other
agreements entered into upon your termination of employment with any prior
employers and sign this letter where indicated below to acknowledge your
acceptance of employment on these terms.


You are subject to review and complete additional documentation upon request.


We at Bridgepoint Education hope that you will accept this job offer and look
forward to welcoming you aboard. Your immediate supervisor will Chris Henn,
Chief Operating Officer. Feel free to call me if you have questions or concerns
regarding this offer.


This letter represents an offer of employment contingent upon the successful
completion of pre-employment screening. Pre-employment screening includes but is
not limited to: criminal background investigation, verification of education
credentials, verification of prior employment and professional reference checks.


In addition, your employment is also contingent upon the production of
documentation of identification and eligibility for employment as required by
the Immigration Reform and Control Act of 1986. In compliance with federal law,
all persons hired will be required to verify identity and eligibility to work in
the United States and to complete the required employment eligibility
verification document form (I9) upon hire.  Bridgepoint Education and its
subsidiaries participate in E-Verify. For more information please visit
www.dhs.gov/E-verify.


Please note this offer will expire within forty-eight (48) hours of its receipt.


Sincerely,
Stephanie Hipolito




Vice President Talent Acquisition and Talent Management




--------------------------------------------------------------------------------






/s/ Anurag Malik
 
Anurag Malik
 
 
 
 
 
6/29/2016
 
Date
 

      
Cc: Chris Henn, Chief Operating Officer














    
    


